Case 1:19-cv-01623-DDD-SKC Document 19 Filed 08/29/19 USDC Colorado Page 1 of 7




                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLORADO

 Civil Action No. 1:19-cv-01623-DDD-SKC

 KIM LAZA,

      Plaintiff,

 v.

 ALPHA RECOVERY CORP.,

      Defendant.


                                          SCHEDULING ORDER


                               1. DATE OF CONFERENCE
                    AND APPEARANCES OF COUNSEL AND PRO SE PARTIES

          On June 20, 2019, the Court set the Scheduling Conference for August 29, 2019 at 10:00 AM in

 Courtroom C204 before Magistrate Judge S. Kato Crews (Denver).

  Joseph S. Davidson                                   Kevin J. Farrell
  Mohammed O. Badwan                                   FARRELL LAW OFFICES, LLC
  SULAIMAN LAW GROUP, LTD.                             1582 South Parker Road
  2500 South Highland Avenue                           Suite 209
  Suite 200                                            Denver, Colorago 80231
  Lombard, Illinois 60148                              +1 303-368-5200
  +1 630-575-8181                                      farrell.lawoffice@gmail.com
  jdavidson@sulaimanlaw.com
  mbadwan@suliamanlaw.com                              Counsel for Alpha Recovery Corp.

  Counsel for Kim Laza

                                  2. STATEMENT OF JURISDICTION

          The Court has subject matter jurisdiction pursuant to 15 U.S.C. § 1692k and 28 U.S.C. § 1331.



                                                      1
Case 1:19-cv-01623-DDD-SKC Document 19 Filed 08/29/19 USDC Colorado Page 2 of 7




                            3. STATEMENT OF CLAIMS AND DEFENSES

 a.      Plaintiff(s): On June 5, 2019, Plaintiff filed this case against Defendant alleging violations

         of the Fair Debt Collection Practices Act (“FDCPA), 15 U.S.C. § 1692 et seq., Plaintiff

         alleges that (1) Defendant violated 15 U.S.C. §§ 1692e(2), e(5) and e(10) by falsely implying

         that interest will accrue on Plaintiff’s delinquent obligation absent payment. By including

         “Interest Balance Claimed Due” (as well as “Current Balance Claimed Due”) – even

         showing $0.00 – could imply the future accrual of interest. Plaintiff’s account balance,

         however, was not varying over time – this debt was not accruing interest.

 b.      Defendant(s): The letter at issue does not violate the FDCPA. Most courts have held that as

         long as no interest is actually accruing (which Plaintiff acknowledges), not informing a

         debtor that interest is not accruing is not a violation. Nor does the “Current Balance”

         language imply the accrual of future interest.

                                         4. UNDISPUTED FACTS

 The following facts are undisputed:

         None.

                                   5. COMPUTATION OF DAMAGES

 As a result of Defendant’s violation(s) of 15 U.S.C. §§ 1692e(2), e(5) and e(10), Plaintiff is seeking (i) any

 actual damage, (ii) such additional damages as the court may allow, but not exceeding $1,000.00, and (iii) the

 costs of the action, together with reasonable attorney’s fees as determined by the court.

                             6. REPORT OF PRECONFERENCE
                     DISCOVERY AND MEETING UNDER FED. R. CIV. P. 26(f)

 a.      Date of Rule 26(f) meeting.

                                                       2
Case 1:19-cv-01623-DDD-SKC Document 19 Filed 08/29/19 USDC Colorado Page 3 of 7




       August 21, 2019.

 b.    Names of each participant and party he/she represented.

  Joseph S. Davidson                                    Cindy D. Salvo
  SULAIMAN LAW GROUP, LTD.                              THE SALVO LAW FIRM, P.C.
  2500 South Highland Avenue                            185 Fairfield Avenue
  Suite 200                                             Suite 3C/3D
  Lombard, Illinois 60148                               West Caldwell, New Jersey 07006
  +1 630-575-8181                                       +1 973-226-2220
  jdavidson@sulaimanlaw.com                             csalvo@salvolawfirm.com

  Counsel for Kim Laza                                  Kevin J. Farrell, Esq
                                                        Farrell Law Office, LLC
                                                        1582 So. Parker Rd., Suite 209
                                                        Denver, CO 80231
                                                        Telephone: (303) 368-5200
                                                        Farrell.lawoffice@gmail.com

                                                        Counsel for Alpha Recovery Corp.

 c.    Statement as to when Rule 26(a)(1) disclosures were made or will be made.

       Rule 26(a)(1) disclosures will be made on or before September 4, 2019.

 d.    Proposed changes, if any, in timing or requirement of disclosures under Fed. R. Civ. P. 26(a)(1).

       None.

 e.    Statement concerning any agreements to conduct informal discovery:

       None.

 f.    Statement concerning any other agreements or procedures to reduce discovery and other litigation

       costs, including the use of a unified exhibit numbering system.

       None.

 g.    Statement as to whether the parties anticipate that their claims or defenses will involve extensive

       electronically stored information, or that a substantial amount of disclosure or discovery will involve

       information or records maintained in electronic form.

                                                    3
Case 1:19-cv-01623-DDD-SKC Document 19 Filed 08/29/19 USDC Colorado Page 4 of 7




          The parties do not anticipate that their claims or defenses will involve extensive

          electronically stored information, or that a substantial amount of disclosure or discovery

          will involve information or records maintained in electronic form.

 h.       Statement summarizing the parties’ discussions regarding the possibilities for promptly settling or

          resolving the case.

          None.

                                                7. CONSENT

          All parties      □ [have]    ■    [have not] consented to the exercise of jurisdiction of a magistrate

 judge.

                                      8. DISCOVERY LIMITATIONS

 a.       Modifications which any party proposes to the presumptive numbers of depositions or interrogatories

          contained in the Federal Rules.

          Five (5) each.

 b.       Limitations which any party proposes on the length of depositions.

          Six (6) hours each.

 c.       Limitations which any party proposes on the number of requests for production and/or requests for

          admission.

          Twenty-five (25) each.

 d.       Other Planning or Discovery Orders

          None.

                                      9. CASE PLAN AND SCHEDULE

 a.       Deadline for Joinder of Parties and Amendment of Pleadings:

          November 27, 2019.
                                                      4
Case 1:19-cv-01623-DDD-SKC Document 19 Filed 08/29/19 USDC Colorado Page 5 of 7




 b.     Discovery Cut-off:

        February 25, 2020.

 c.     Dispositive Motion Deadline: March 26, 2020

        April 10, 2020.

 d.     Expert Witness Disclosure

         1.     The parties shall identify anticipated fields of expert testimony, if any.

                None.

        2.       Limitations which the parties propose on the use or number of expert witnesses.

                None.

        3.       The parties shall designate all experts and provide opposing counsel and any pro se parties

                with all information specified in Fed. R. Civ. P. 26(a)(2) on or before NONE.

        4.       The parties shall designate all rebuttal experts and provide opposing counsel and any pro se

                party with all information specified in Fed. R. Civ. P. 26(a)(2) on or before NONE.

 e.     Identification of Persons to Be Deposed:

        Plaintiff

        Defendant’s Fed. R. Civ. P. 30(b)(6) corporate representative

 f.     Deadline for Interrogatories:

        January 24, 2020.

 g.      Deadline for Requests for Production of Documents and/or Admissions

        January 24, 2020.

                             10. DATES FOR FURTHER CONFERENCES

         [The magistrate judge will complete this section at the scheduling conference if he or she has not
 already set deadlines by an order filed before the conference.]


                                                      5
Case 1:19-cv-01623-DDD-SKC Document 19 Filed 08/29/19 USDC Colorado Page 6 of 7




 a.      Status conferences will be held in this case at the following dates and times:

         Joint           Status           Report             due          November           12,         2019_

         ______________________________________________________________________

 b.      A final pretrial conference will be held in this case on ____________at o’clock _____m. A Final

         Pretrial Order shall be prepared by the parties and submitted to the court no later than seven (7) days

         before the final pretrial conference.

                                   11. OTHER SCHEDULING MATTERS

 a.      Identify those discovery or scheduling issues, if any, on which counsel after a good faith effort, were

         unable to reach an agreement.

         None at this time.

 b.      Anticipated length of trial and whether trial is to the court or jury.

         2 to 3 days. Trial is to jury.

 c.      Identify pretrial proceedings, if any, that the parties believe may be more efficiently or economically

         conducted in the District Court’s facilities at 212 N. Wahsatch Street, Colorado Springs, Colorado

         80903-3476; Wayne Aspinall U.S. Courthouse/Federal Building, 402 Rood Avenue, Grand Junction,

         Colorado 81501-2520; or the U.S. Courthouse/Federal Building,103 Sheppard Drive, Durango,

         Colorado 81303-3439.

         None at this time.

                           12. NOTICE TO COUNSEL AND PRO SE PARTIES

         The parties filing motions for extension of time or continuances must comply with D.C.COLO.LCivR

 6.1(c) by submitting proof that a copy of the motion has been served upon the moving attorney's client, all

 attorneys of record, and all pro se parties.

         Counsel will be expected to be familiar and to comply with the Pretrial and Trial Procedures or
                                                         6
Case 1:19-cv-01623-DDD-SKC Document 19 Filed 08/29/19 USDC Colorado Page 7 of 7




 Practice Standards established by the judicial officer presiding over the trial of this case.

         With respect to discovery disputes, parties must comply with D.C.COLO.LCivR 7.1(a).

         Counsel and unrepresented parties are reminded that any change of contact information must

 be reported and filed with the Court pursuant to the applicable local rule.

                             13. AMENDMENTS TO SCHEDULING ORDER

         The scheduling order may be altered or amended only upon a showing of good cause.

 DATED this 29th day of August, 2019.

 BY THE COURT:

                                                               s/ S. Kato Crews
                                                               United States Magistrate Judge

  APPROVED:

   /s/ Joseph S. Davidson                                    /s/ Kevin J. Farrell

   Joseph S. Davidson                                        Kevin J. Farrell
   SULAIMAN LAW GROUP, LTD.                                  FARRELL LAW OFFICES, LLC
   2500 South Highland Avenue                                1582 South Parker Road
   Suite 200                                                 Suite 209
   Lombard, Illinois 60148                                   Denver, Colorago 80231
   +1 630-575-8181                                           +1 303-368-5200
   jdavidson@sulaimanlaw.com                                 farrell.lawoffice@gmail.com

   Counsel for Kim Laza                                      Counsel for Alpha Recovery Corp.




                                                         7
